DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 July 2020 has been entered.
 Response to Amendment
Applicant’s amendments, filed 9 July 2020, to claim 1 has been acknowledged by the Examiner.
Claim 4 was previously cancelled.
Claims 1-3 and 5-20 are currently pending.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1, 15, and 16 are objected to because of the following informalities:  
Claim 1 line 17: “a subject” is suggested to read --the subject-- as the limitation “a subject” was previously recited in line 6.
Claim 15 line 2: “…is horizontal and are is disposed…” is suggested to read --…is horizontal and is disposed…--
Claim 16 lines 2-3: “…the posterior of the right side of the tray…” is suggested to read --…the posterior portion of the right side of the upper tray…--
Claim 16 lines 3-4: “…the posterior of the left side of the upper tray…” is suggested to read --the posterior portion of the left side of the upper tray…--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the
Claim 1 recites the limitation "the portion of the receptacle" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-20 are rejected as dependent on parent claim 1.
Claim 1 recites the limitation "the portion of the receptacle" in line 19.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-20 are rejected as dependent on parent claim 1.
Claim 1 recites the limitation "the portion of the receptacle" in line 22.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-20 are rejected as dependent on parent claim 1.
Claim 1 recites the limitation "the portion of the receptacle" in line 25.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-20 are rejected as dependent on parent claim 1.
Claim 1 recites the limitation "the portion of the receptacle" in line 28.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-20 are rejected as dependent on parent claim 1.
Claim 8 recites the limitation "the left side anterior fastener of the upper tray" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the right side anterior fastener of the upper tray" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the right side rear fastener" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the left side rear fastener" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0155144 A1 to Tousssaint further in view of US 2013/0295517 A1 to Singer, et al..
Regarding claim 1, Tousssaint discloses a sleep apnea oral appliance (adjustable mandibular protrusion splint for treating snoring and obstructive sleep apnea, title, abstract), comprising:
	(a)    an upper tray (upper part 3 including tray 3a, Fig 8, p. [0012]) having an upper surface (“upper surface” is defined by the superior most surface of upper tray 3a, see annotated Fig 8 below), a lower surface (“lower surface” is defined by the posterior most surface of upper tray 3a, see annotated Fig 8 below), an anterior portion (“anterior portion” is defined by the front portion of upper tray 3a which would correspond to the user’s front/forward most teeth, see annotated Fig 8 below), a posterior portion (“posterior portion” is defined as the back portion of upper tray 3a 

    PNG
    media_image1.png
    545
    735
    media_image1.png
    Greyscale

		a receptacle formed in the upper surface (inside of the bottom of the maxillary tray 11, see annotated Fig 8 below, Figs 2 and 8, p. [0036]), the receptacle having an inner surface formed to retain the maxillary teeth of a subject (inside of the bottom of the maxillary tray 11 holds the upper maxillary teeth, Figs 2 and 8, p. [0036, 0012, 0015]);

    PNG
    media_image2.png
    409
    690
    media_image2.png
    Greyscale

		a right side fastener (front fixing knob 5b of upper tray 3a is located on the right side, Figs 2 and 8, p. [0042, 0050]) extending buccally from the outer surface of the upper tray adjacent the portion of the receptacle retaining the right maxillary first bicuspid and/or the right maxillary second bicuspid (front fixing knob 5b extends buccally from the “outer surface” on the right side of the upper tray 3a towards the cheek of the mouth when worn and is adjacent to the maxillary teeth of the wearer, Figs 2 and 8, p. [0042, 0050]); and
		a left side fastener (front fixing knob 5a is located on the left side, Figs 2 and 8, p. [0042, 0050]) extending buccally from the outer surface of the upper tray adjacent the portion of the receptacle retaining the left maxillary first bicuspid and/or the left maxillary second bicuspid (front fixing knob 5a extends buccally from the “outer surface” on the left side of the upper tray 3a towards the cheek of the mouth when worn and is adjacent to the maxillary teeth of the wearer, Figs 2 and 8, p. [0042, 0050]);
	(b)    a lower tray (lower part 2 including tray 2a, Fig 8, p. [0012]) having an upper surface (“upper surface” is defined by the superior most surface of lower tray 2a, this surface contacts the lower surface of the upper tray 3a, see annotated Fig 8 below), a lower surface (“lower surface” is 

    PNG
    media_image3.png
    494
    696
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    416
    637
    media_image4.png
    Greyscale

		a right side anterior fastener (front fixing knob 7b of lower tray 2a is located on the anterior right side, Fig 8, p. [0042, 0050]) extending buccally from the outer surface of the lower tray adjacent the portion of the receptacle retaining the right mandibular first bicuspid and/or the right mandibular second bicuspid (front fixing knob 7b extends buccally from the “outer surface” on the anterior right side of the lower tray 2a towards the cheek of the mouth when worn and is adjacent to the anterior maxillary teeth of the wearer, Figs 2 and 8, p. [0042, 0050]);
		a left side anterior fastener (front fixing knob 7a of lower tray 2a is located on the anterior left side, Fig 8, p. [0042, 0050]) extending buccally from the outer surface of the lower tray adjacent the portion of the receptacle retaining the left mandibular first bicuspid and/or the left mandibular second bicuspid (front fixing knob 7a extends buccally from the “outer surface” 
		a right side posterior fastener (rear fixing knob 8b of lower tray 2a is located on the posterior right side, Fig 8, p. [0042, 0050]) extending buccally from the outer surface of the lower tray adjacent the portion of the receptacle retaining a right mandibular molar (rear fixing knob 8b extends buccally from the “outer surface” on the posterior right side of the lower tray 2a towards the cheek of the mouth when worn and is adjacent to the posterior maxillary teeth of the wearer, Figs 2 and 8, p. [0042, 0050]); and
		a left side posterior fastener (rear fixing knob 8a of lower tray 2a is located on the posterior left side, Fig 8, p. [0042, 0050]) extending buccally from the outer surface of the lower tray adjacent the portion of the receptacle retaining a left mandibular molar (rear fixing knob 8a extends buccally from the “outer surface” on the posterior left side of the lower tray 2a towards the cheek of the mouth when worn and is adjacent to the posterior maxillary teeth of the wearer, Figs 2 and 8, p. [0042, 0050]);
	(c)    one or more orthodontic elastic bands (protrusion holders 9 are made from an elastic material, p. [0036]) connecting the right side fastener of the upper tray to the right side posterior fastener of the lower tray (protrusion holder 9 has a first end that connects between the right front fixing knob 5b of the upper tray 3a and a second end that attaches to the right rear fixing knob 8b of the lower tray 2a, Figs 1 and 8, p. [0036, 0042-0043, 0050]); and
	(d)    one or more orthodontic elastic bands (protrusion holders 9 are made from an elastic material, p. [0036]) connecting the left side fastener of the upper tray to the left side posterior fastener of the lower tray (protrusion holder 9 has a first end that connects between the left front 
While Tousssaint discloses one or more orthodontic elastic bands connecting the right side fastener of the upper tray to the right side posterior fastener of the lower tray; and one or more orthodontic elastic bands connecting the left side fastener of the upper tray to the left side posterior fastener of the lower tray (see above), Tousssaint does not explicitly disclose one or more orthodontic elastic bands connecting the right side fastener of the upper tray to each of the right side anterior fastener and the right side posterior fastener of the lower tray, wherein each of the one or more orthodontic elastic bands exerts a force of no more than 3 Newtons when placed under tension; and one or more orthodontic elastic bands connecting the left side fastener of the upper tray to each of the left side anterior fastener and the left side posterior fastener of the lower tray, wherein each of the one or more orthodontic elastic bands exerts a force of no more than 3 Newtons when placed under tension.
Singer, et al. teaches an analogous oral appliance (dental arch bar having pliable splints, abstract) having one or more analogous orthodontic elastic bands (plurality of elastomeric ligature connectors 12, Figs 1 and 8, p. [0036-0037, 0052]) connecting the analogous right side fastener of the analogous upper tray (right side attachment member 20 of upper dental arch bar 10, see annotated Fig 5 for the “upper tray” below, Figs 1 and 8, p. [0036-0037, 0040, 0042, 0052]) to each of the analogous right side anterior fastener (right side anterior attachment member 20 located around the lower dental arch bar 10, one of the attachment members is located on the right anterior side, see annotated Fig 5 for the “lower tray” below, Figs 1 and 8, p. [0036-0037, 0040, 0042, 0052]) and the analogous right side posterior fastener (right side posterior fastener attachment member 20 located around the lower dental arch bar 10, one of the attachment members is located 

    PNG
    media_image5.png
    343
    671
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    355
    712
    media_image6.png
    Greyscale

	one or more orthodontic analogous elastic bands (plurality of elastomeric ligature connectors 12, Figs 1 and 8, p. [0036-0037, 0052]) connecting the analogous left side fastener of the analogous upper tray (left side attachment member 20 of upper dental arch bar 10, see annotated Fig 5 for the “upper tray” above, Figs 1 and 8, p. [0036-0037, 0040, 0042, 0052]) to each of the analogous left side anterior fastener (left side anterior attachment member 20 located around the lower dental arch bar 10, one of the attachment members is located on the left anterior side, see annotated Fig 5 for the “lower tray” above, Figs 1 and 8, p. [0036-0037, 0040, 0042, 0052]) and the analogous left side posterior fastener (left side posterior fastener attachment member 20 located around the lower dental arch bar 10, one of the attachment members is located on the left posterior side, see annotated Fig 5 for the “lower tray” above, Figs 1 and 8, p. [0036-0037, 0040, 0042, 0052]) of the analogous lower tray (lower dental arch bar 10) (the elastomeric ligature connectors 12 interconnect the upper and lower dental arch bars 10, such that the left side attachment member 20 of the upper dental arch bar 10 has elastomeric connectors 12 that attach and connect to the left side anterior and posterior attachment members of the lower dental arch bar, Fig 1, p. [0036-0037, 0040, 0042, 0052]), wherein each of the one or more analogous orthodontic elastic bands exerts a force of no more than 3 Newtons when placed under tension 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified connection of the elastic bands to the right and left fasteners of upper and lower trays as disclosed by Tousssaint to include one or more orthodontic elastic bands connecting the right side fastener of the upper tray to each of the right side anterior fastener and the right side posterior fastener of the lower tray, wherein each of the one or more orthodontic elastic bands exerts a force of no more than 3 Newtons when placed under tension; and one or more orthodontic elastic bands connecting the left side fastener of the upper tray to each of the left side anterior fastener and the left side posterior fastener of the lower tray, wherein each of the one or more orthodontic elastic bands exerts a force of no more than 3 Newtons when placed under tension as taught by Singer, et al. in order to provide elastic bands that have high flexibility with a greater ability to return to the original dimension while also providing force-extension characteristics that are most suitable for the desired jaw alignment.
Regarding claim 2, Tousssaint as modified by Singer, et al. discloses the invention as applied to claim 1 above. 
Tousssaint as modified by Singer, et al. does not disclose wherein a first elastic band connects the right side fastener of the upper tray to the right side anterior fastener of the lower tray, and a second elastic band connects the right side fastener of the upper tray to the right side posterior fastener of the lower tray.
Singer, et al. further teaches wherein a first elastic band connects the analogous right side fastener of the analogous upper tray to the analogous right side anterior fastener of the analogous lower tray, and a second elastic band connects the analogous right side fastener of the analogous upper tray to the analogous right side posterior fastener of the analogous lower tray (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice); Singer teaches the elastomeric ligature connectors 12 interconnect the upper and lower dental arch bars 10, Figs 1 shows one elastomeric ligature connector connected between a lower anterior attachment member and an upper dental arch bar anterior attachment member and a second elastomeric ligature connector connected between the same lower anterior attachment members and an upper dental arch bar posterior attachment member, however the disclose clearly states “the elastomeric ligature connectors 12 are not limited to the depicted arrangements of Figs 1 and 2. Rather, the arrangement of the elastomeric ligature connectors 12 will depend upon the particular patient’s condition”, therefore the elastomeric ligature connectors could be rearranged such that a first elastomeric connector is attached to the right side attachment member of the upper dental bar arch and the right side anterior attachment member of the lower dental bar arch and a second elastomeric connector is attached to the same right side attachment member of the upper dental bar and the right side posterior attachment member of the lower dental bar arch, p. [0036-0037, 0052]) providing elastic bands that have high flexibility with a greater ability to return to the original 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified connection of the elastic bands to the upper and lower trays as disclosed by Tousssaint as modified by Singer, et al. to include a first elastic band connects the right side fastener of the upper tray to the right side anterior fastener of the lower tray, and a second elastic band connects the right side fastener of the upper tray to the right side posterior fastener of the lower tray as further taught by Singer, et al. in order to provide elastic bands that have high flexibility with a greater ability to return to the original dimension while also providing force-extension characteristics that are most suitable for the desired jaw positioning and alignment.
Regarding claim 3, Tousssaint as modified by Singer, et al. discloses the invention as applied to claim 1 above. 
Tousssaint as modified by Singer, et al. does not disclose wherein a third elastic band connects the left side fastener of the upper tray to the left side anterior fastener of the lower tray, and a fourth elastic band connects the left side fastener of the upper tray to the left side posterior fastener of the lower tray.
Singer, et al. further teaches wherein a third elastic band connects the analogous left side fastener of the analogous upper tray to the analogous left side anterior fastener of the analogous lower tray, and a fourth elastic band connects the analogous left side fastener of the analogous upper tray to the analogous left side posterior fastener of the analogous lower tray (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice); Singer teaches the elastomeric ligature connectors 12 interconnect the upper and lower dental arch bars 10, Figs 1 shows one elastomeric ligature connector connected between a lower anterior attachment member and an upper dental arch bar anterior attachment member and a second elastomeric ligature connector connected between the same lower anterior attachment members and an upper dental arch bar posterior attachment member, however the disclose clearly states “the elastomeric ligature connectors 12 are not limited to the depicted arrangements of Figs 1 and 2. Rather, the arrangement of the elastomeric ligature connectors 12 will depend upon the particular patient’s condition”, therefore the elastomeric ligature connectors could be rearranged such that a third elastomeric connector is attached to the left side attachment member of the upper dental bar arch and the left side anterior attachment member of the lower dental bar arch and a fourth elastomeric connector is attached to the same left side attachment member of the upper dental bar and the left side posterior attachment member of the lower dental bar arch, p. [0036-0037, 0052]) providing elastic bands that have high flexibility with a greater ability to return to the original dimension while also providing force-extension characteristics that are most suitable for the desired jaw positioning and alignment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection of the elastic bands to the upper and lower trays as disclosed by Tousssaint as modified by Singer, et al. to include a third elastic band connects the left side fastener of the upper tray to the left side anterior fastener of the lower tray, and a fourth elastic band connects the left side fastener of the upper tray to the left 
Regarding claim 5, Tousssaint as modified by Singer, et al. discloses the invention as applied to claim 1 above. 
Tousssaint as modified by Singer, et al. does not disclose wherein the elastic bands exert a force of between 0.9 Newton and 3 Newtons when placed under tension.
Singer, et al. further teaches wherein the elastic bands exert a force of between 0.9 Newton and 3 Newtons when placed under tension (elastomeric ligature connectors 12 can have a medium force of 4 ounces or a heavier force of 6 ounces, p. [0055]; when converted 4 ounces equals 1.11 Newtons and 6 ounces equals 1.67 Newtons) providing an elastic band that is high flexibility with a greater ability to return to the original dimension while also providing force-extension characteristics that are most suitable for the desired jaw alignment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified elastic bands as disclosed by Tousssaint as modified by Singer, et al. to exert a force of between 0.9 Newton and 3 Newtons when placed under tension as further taught by Singer, et al. in order to provide an elastic band that is high flexibility with a greater ability to return to the original dimension while also providing force-extension characteristics that are most suitable for the desired jaw alignment.
Regarding claim 6,
Tousssaint as modified by Singer, et al. does not disclose wherein the elastic bands exert a force of between 1.4 Newtons and 2.4 Newtons when placed under tension.
Singer, et al. further teaches wherein the elastic bands exert a force of between 1.4 Newtons and 2.4 Newtons when placed under tension (elastomeric ligature connectors 12 can have a medium force of 4 ounces or a heavier force of 6 ounces, p. [0055]; when converted 4 ounces equals 1.11 Newtons and 6 ounces equals 1.67 Newtons) providing an elastic band that is high flexibility with a greater ability to return to the original dimension while also providing force-extension characteristics that are most suitable for the desired jaw alignment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified elastic bands as disclosed by Tousssaint as modified by Singer, et al. to exert a force of between 1.4 Newtons and 2.4 Newtons when placed under tension as further taught by Singer, et al. in order to provide an elastic band that is high flexibility with a greater ability to return to the original dimension while also providing force-extension characteristics that are most suitable for the desired jaw alignment.
Regarding claim 7, Tousssaint as modified by Singer, et al. discloses the invention as applied to claim 1 above. 
Tousssaint as modified by Singer, et al. does not disclose wherein the width of the elastic bands is between 4.8 mm and 7.9 mm.
Singer, et al. further teaches wherein the width of the elastic bands is between 4.8 mm and 7.9 mm (elastomeric ligature connectors 12 can be ¼ inch, p. [0055]; when converted ¼ inch equals 6.35mm) providing an elastic band that is sized to provide high flexibility with a greater ability to return to the original dimension while also providing force-extension characteristics that are most suitable for the desired jaw alignment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified elastic bands as disclosed by Tousssaint as modified by Singer, et al. to have the width of the elastic bands between 4.8 mm and 7.9 mm as further taught by Singer, et al. in order to provide an elastic band that is sized to provide high flexibility with a greater ability to return to the original dimension while also providing force-extension characteristics that are most suitable for the desired jaw alignment.
Regarding claim 8, Tousssaint as modified by Singer, et al. discloses the invention as applied to claim 1 above. Tousssaint further discloses wherein the left side anterior fastener of the upper tray is positioned laterally of the portion of the receptacle retaining the left maxillary first bicuspid (left side front fixing knob 5a is positioned laterally from the outer surface of and the inside bottom 12 of the upper tray which would correspond to the left maxillary first bicuspid when worn by the user, Fig 8, p. [0042, 0044]) and the right side anterior fastener of the upper tray is positioned laterally of the portion of the receptacle retaining the right maxillary first bicuspid (right side front fixing knob 5b is positioned laterally from the outer surface of and the inside bottom 12 of the upper tray which would correspond to the right maxillary first bicuspid when worn by the user, Fig 8, p. [0042, 0044]).
Regarding claim 9, Tousssaint as modified by Singer, et al. discloses the invention as applied to claim 1 above. Tousssaint further discloses wherein the left side anterior fastener of the lower tray is positioned laterally of the portion of the receptacle retaining the left mandibular first bicuspid (left side front fixing knob 7a is positioned laterally from the outer surface of and the inside bottom 12 of the lower tray which would correspond to the left mandibular first bicuspid when worn by the user, Fig 8, p. [0042, 0044]) and the right side anterior fastener of the lower tray is positioned laterally of the portion of the receptacle retaining the right mandibular first bicuspid 
Regarding claim 10, Tousssaint as modified by Singer, et al. discloses the invention as applied to claim 1 above. Tousssaint further discloses wherein one or more of the fasteners are buttons (fixing knobs 5a-b, 6a-b, 7a-b, and 8a-b are equivalent to buttons, see annotated Figure below, Figs 1-34 p. [0033, 0042]) comprising a stem portion (“stem” B in annotated Figure below connects knob head to the outer surface C of the trays, Figs 1-4, p. [0033, 0042]) and a circumferential portion (“circular button” A has a larger diameter than the connecting stem B and is used to retain protrusion holders 9 during use, see annotated Figure below, Figs 1-4, p. [0033, 0042]), wherein the stem portion is attached at a proximal end to the outer surface of the upper tray or lower tray (“stem” B of each of the fixing knobs 5a-b, 6a-b, 7a-b, and 8a-b are attached to the outer surface C of the respective upper and lower trays, see annotated Figure below, Figs 1-4, p. [0033, 0042]), the stem being attached at a distal end to the circumferential portion (“stem” B is attached at a proximal end to the outer surface C of the trays and is attached to the “circular button” A at a distal end, see annotated Figure below, Figs 1-4, p. [0033, 0042]).

    PNG
    media_image7.png
    188
    580
    media_image7.png
    Greyscale

Regarding claim 11, Tousssaint as modified by Singer, et al. discloses the invention as applied to claim 10 above. Tousssaint further discloses wherein the right side posterior fastener and left side posterior fastener are buttons (right and left side rear fixing knobs are considered buttons 
Regarding claim 12, Tousssaint as modified by Singer, et al. discloses the invention as applied to claim 1 above. 
Tousssaint as modified by Singer, et al. does not disclose wherein one or more of the fasteners are hooks.
Singer, et al. further teaches wherein one or more of the fasteners are hooks (attachment members 20 each have a protuberance portion 20b that are hooks, Fig 8, p. [0042]) providing the ability for the user to easily and quickly attach and detach the elastomeric ligature connectors (Singer, et al., p. [0042, 0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the fasteners as disclosed by Tousssaint as modified by Singer, et al. to be hooks as further taught by Singer, et al. in order to provide the ability for the user to easily and quickly attach and detach the elastomeric ligature connectors (Singer, et al., p. [0042, 0052]).
Regarding claim 13, Tousssaint as modified by Singer, et al. discloses the invention as applied to claim 12 above. 
Tousssaint as modified by Singer, et al. does not disclose wherein the hooks are formed from wire, wherein a proximal portion of the wire is secured to the upper tray or lower tray and wherein a distal portion of the wire extends buccally from the outer surface of the upper tray or lower tray.
Singer, et al. further teaches wherein the hooks are formed from wire (attachment members 20 are hooks that are formed from stainless steel wires, Fig 8, p. [0042]), wherein a proximal 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hooks as disclosed by Tousssaint as modified by Singer, et al. to be formed from wire, wherein a proximal portion of the wire is secured to the upper tray or lower tray and wherein a distal portion of the wire extends buccally from the outer surface of the upper tray or lower tray as further taught by Singer, et al. in order to provide the ability for the user to easily and quickly attach and detach the elastomeric ligature connectors while also keeping the hooks securely fixed into the upper and lower dental arch bars (Singer, et al., p. [0042, 0052]).
Regarding claim 20, .
Claims 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0155144 A1 to Tousssaint as modified by US 2013/0295517 A1 to Singer, et al., as applied to claim 1 above, further in view of US 7,637,262 B2 to Bailey.
Regarding claim 14, Tousssaint as modified by Singer, et al. discloses the invention as applied to claim 1 above. 
Tousssaint as modified by Singer, et al. does not disclose wherein the upper surface of the right side of the lower tray comprises a right side bite surface and the upper surface of the left side of the lower tray comprises a left side bite surface, wherein the bite surfaces are horizontal and are each disposed vertically higher than other portions of the upper surface of the lower tray, such that the lower surface of the upper tray contacts the bite surfaces when the upper tray is placed in contact with the lower tray.
Bailey teaches an analogous oral appliance (anti-retrusion oral appliance for treating sleep apnea and bruxism, title, abstract) wherein the analogous upper surface of the analogous right side of the analogous lower tray (lower tray component 14 has a right side that covers the right side of the mandible and an “upper surface” that is located opposite the surface that contacts and retains the lower teeth, additionally the upper surface of the lower tray component 14 comes into contact with the lower surface of the upper tray component 12, Figs 1 and 3, col 4 lines 22-32 and 58-58) comprises a right side bite surface (right side lower bite pad 30, see Fig 1, col 5 lines 54-62) and the analogous upper surface of the analogous left side of the analogous lower tray (lower tray component 14 has a left side that covers the left side of the mandible and an “upper surface” that is located opposite the surface that contacts and retains the lower teeth, additionally the upper surface of the lower tray component 14 comes into contact with the lower surface of the upper tray component 12, Figs 1 and 3, col 4 lines 22-32 and 58-58) comprises a left side bite surface (left 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper surface of the lower tray as disclosed by Tousssaint as modified by Singer, et al. to have wherein the upper surface of the right side of the lower tray comprises a right side bite surface and the upper surface of the left side of the lower tray comprises a left side bite surface, wherein the bite surfaces are horizontal and are each disposed vertically higher than other portions of the upper surface of the lower tray, such that the lower surface of the upper tray contacts the bite surfaces when the upper tray is placed in contact with the lower tray as taught by Bailey in order to provide support to the user’s airway by having opposed upper and lower bite pads at differing vertical heights so as to prevent bypassing posterior movement thus preventing the mandible and tongue from falling back and collapsing the airway (Bailey, col 5 lines 54-67, col 6 lines 1-10).
Regarding claim 15, Tousssaint as modified by Singer, et al. as modified by Bailey discloses the invention as applied to claim 14 above. 
Tousssaint as modified by Singer, et al. as modified by Bailey does not disclose wherein the lower tray further comprises an anterior bite surface, wherein the anterior bite surface is horizontal and are is disposed vertically higher than other portions of the upper surface of the lower tray such that the lower surface of the upper tray contacts the anterior bite surface when the upper tray is placed in contact with the lower tray.
Bailey further teaches wherein the analogous lower tray (14) further comprises an anterior bite surface (left and right lower bite pads 30 each have a smooth faced pad 56 having uniform flat contact faces 62, contact faces 62 are located more anteriorly than contact face 60, see Fig 1, col 8 lines 27-53), wherein the anterior bite surface is horizontal (contact face 60 is a flat uniform contact surface, see Fig 1, col 8 lines 27-53) and are is disposed vertically higher than other portions of the analogous upper surface of the analogous lower tray (left and right side lower bite pads 30 have an inclined region 32 which disposes the anterior flat contact surface 62 vertically higher than the posterior flat contact surface 60, see Figs 1 and 3, col 6 lines 1-42, col 8 lines 27-54) such that the analogous lower surface of the analogous upper tray contacts the anterior bite surface when the analogous upper tray is placed in contact with the analogous lower tray (the bite pads 28 on the lower surface of the upper tray component 12 contacts the bite pads 30 including the anterior flat contact face 60 on the upper surface of the lower tray component 14, see Fig 3, col 5 lines 63-67, col 6 lines 1-10, col 8 lines 27-54) providing support to the user’s airway by having opposed upper and lower bite pads at differing vertical heights so as to prevent bypassing posterior movement thus preventing the mandible and tongue from falling back and collapsing the airway (Bailey, col 5 lines 54-67, col 6 lines 1-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the lower tray as disclosed by Tousssaint as modified by Singer, et al. as modified by Bailey to have an anterior bite surface, wherein the anterior bite surface is horizontal and are is disposed vertically higher than other portions of the upper surface of the lower tray such that the lower surface of the upper tray contacts the anterior bite surface when the upper tray is placed in contact with the lower tray as further taught by Bailey in order to provide support to the user’s airway by having opposed upper and lower bite pads at differing vertical heights so as to prevent bypassing posterior movement thus preventing the mandible and tongue from falling back and collapsing the airway (Bailey, col 5 lines 54-67, col 6 lines 1-10).
Regarding claim 19, Tousssaint as modified by Singer, et al. discloses the invention as applied to claim 1 above. 
Tousssaint as modified by Singer, et al. does not disclose an opening in the lower anterior surface of the lower tray to guide placement of the subjects tongue.
Bailey teaches an analogous oral appliance (anti-retrusion oral appliance for treating sleep apnea and bruxism, title, abstract) having an opening in the analogous lower anterior surface of the analogous lower tray to guide placement of the subjects tongue (lower tray component 14 has an interocclusal space or opening between the bite pads 30 at the anterior surface of the tray 14 corresponding to the lower front teeth when the device is worn, see Fig 1, col 4 lines 22-41, col 5 lines 41-63) providing support to the user’s airway by having opposed upper and lower bite pads at differing vertical heights so as to prevent bypassing posterior movement thus preventing the mandible and tongue from falling back and collapsing the airway (Bailey, col 5 lines 54-67, col 6 lines 1-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower anterior surface of the lower tray as taught by Tousssaint as modified by Singer, et al. to include an opening in the lower anterior surface of the lower tray to guide placement of the subjects tongue as taught by Awde in order to provide support to the user’s airway by having opposed upper and lower bite pads at differing vertical heights so as to prevent bypassing posterior movement thus preventing the mandible and tongue from falling back and collapsing the airway (Bailey, col 5 lines 54-67, col 6 lines 1-10).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0155144 A1 to Tousssaint as modified by US 2013/0295517 A1 to Singer, et al., as applied to claim 1 above, further in view of US 2004/0045556 A1 to Nelson, et al..
Regarding claim 16, Tousssaint as modified by Singer, et al. discloses the invention as applied to claim 1 above. 
Tousssaint as modified by Singer, et al. does not disclose wherein the upper tray further comprises a right side rear fastener extending rearwardly from the posterior of the right side of the tray and a left side rear fastener extending rearwardly from the posterior of the left side of the upper tray.
Nelson teaches an analogous oral appliance (systems and methods for moving and/or restraining tissue in the upper respiratory system, having an oral appliance 104, title, abstract, Fig 18, p. [0127]) wherein the analogous upper tray (oral appliance 104 is in form of a tray, Fig 18, p. [0127]) further comprises a right side rear fastener extending rearwardly from the analogous posterior of the analogous right side of the tray (right side indexing locator 120 extends rearwardly from the posterior right side of the oral appliance 104, Fig 18,  p. [0127, 0130]) and a left side rear fastener extending rearwardly from the analogous posterior of the analogous left side of the upper 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper tray as disclosed by Tousssaint as modified by Singer, et al. to include a right side rear fastener extending rearwardly from the posterior of the right side of the tray and a left side rear fastener extending rearwardly from the posterior of the left side of the upper tray as taught by Nelson in order to provide the ability to attach additional elements for the purpose of preventing the subject’s palate from sinking into the path of airflow due to a lack of muscle tone during sleep (Nelson, p. [0004, 0019-0023]).
Regarding claim 17, Tousssaint as modified by Singer, et al. as modified by Harkins discloses the invention as applied to claim 16 above. 
Tousssaint as modified by Singer, et al. as modified by Harkins does not disclose wherein rear fasteners each comprise a wire having a proximal portion attached to the upper tray and a distal portion comprising a button fastener.
Nelson further teaches wherein rear fasteners (left and right indexing fasteners 120, Fig 18, p. [0130]) each comprise a wire having a proximal portion attached to the analogous upper tray (proximal portion of indexing fasteners 120 comprise a spring wire 114 attached to oral appliance 104, Fig 18, p. [0127, 0129-0130]) and a distal portion comprising a button fastener (distal portion of indexing fasteners 120 comprise a series of holes 122 which provide for easy adjustment of the locators 120, Fig 18, p. [0130]) providing the ability to attach additional elements for the purpose 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rear fasteners as disclosed by Tousssaint as modified by Singer, et al. as modified by Nelson to each comprise a wire having a proximal portion attached to the upper tray and a distal portion comprising a button fastener as further taught by Nelson in order to provide the ability to attach additional elements for the purpose of preventing the subject’s palate from sinking into the path of airflow due to a lack of muscle tone during sleep (Nelson, p. [0004, 0019-0023]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0155144 A1 to Tousssaint as modified by US 2013/0295517 A1 to Singer, et al., as applied to claim 1 above, further in view of US 8,881,733 B1 to Harkins.
Regarding claim 18, Tousssaint as modified by Singer, et al. as modified by Harkins discloses the invention as applied to claim 1 above. 
Tousssaint as modified by Singer, et al. as modified by Harkins further does not disclose an elastic band extending between the right side rear fastener and the left side rear fastener.
Harkins teaches an analogous oral appliance (mandibular advancement device, title, abstract) an elastic band (lingual strap 300 may be made of elastic orthodontic power chain 340, Fig 4B, col 5 lines 59-67, col 6 lines 1-10 and 24-29) extending between the right side rear fastener and the left side rear fastener (lingual strap 300 having elastic orthodontic power chain 340 is attached and connected between buccal surfaces of the mandibular tray, see Fig 4B, col 5 lines 59-67, col 6 lines 1-10 and 24-29) providing a lingual strap such that the tongue can be retained in the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rear fasteners as disclosed by Tousssaint as modified by Singer, et al. as modified by Harkins to include an elastic band extending between the right side rear fastener and the left side rear fastener as further taught by Harkins in order to provide a lingual strap such that the tongue can be retained in the lingual space and passively held forward of the pharyngeal airway during sleep (Harkins, col 5 lines 44-60).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2012/0251970 A1
US 2004/0177853 A1
US 2005/0199247 A1
US 3,675,327
US 4,330,273
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A BEREZIK whose telephone number is (571)272-5082.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL A BEREZIK/Examiner, Art Unit 3786


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786